Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance  
The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5-20, 22 are allowed
. 	Claim 1 is directed to a system for visualizing medical data, the system comprising:
a database;
a memory that stores a set of instructions; and
at least one processor in communication with the memory and configured to execute the set of instructions to facilitate the system to: receive the medical data in one or more formats from a plurality of sources over a network, wherein the received medical data includes unstructured medical data received from an electronic scan of patient data comprising a plurality of events associated with one or more patients;
convert the unstructured medical data from the one or more formats to a standardized structured medical data format; 
store the standardized structured medical data in the database after converting the unstructured medical data; 
receive a query comprising parameters received at a selector interface, the query including at least one patient characteristic; 
convert the received query to a database language; 

generate a graphical user interface to include at least a portion of the standardized structured medical data represented as a timeline of events, wherein each of the events in the timeline corresponds to a data point in the identified patient’s medical history and is represented as a first geometric shape in the generated graphical user interface; 
display the generated graphical user interface; 
receive a selection of an event depicted on the timeline; 
generate a first window overlaid onto the timeline in response to the received selection, the first window comprising additional information associated with the selected event;
receive a patient identifier of the identified patient;
 based on the patient identifier, receive line-of-therapy data including at least one line of therapy and at least one indicator of a patient response to the at least one line of therapy;
 generate, in a portion of the timeline, a second geometric shape representing one or more events associated with the at least one line of therapy, the second geometric shape being different from the first geometric shape; 
receive, via the graphical user interface, a user input relating to the second geometric shape; and 

Regarding the subject matter eligibility under 35 U.S.C 101, the present invention is directed towards eligible subject matter in view of the recent 2019 Patent Eligibility Guidelines. Specifically, the claims of “generating a graphical user interface to include at least a portion of the standardized structured medical data represented as a timeline of events and generating, in a portion of the timeline, a second geometric shape representing one or more events associated with the at least one line of therapy” are deemed to be indicative of integrating an abstract concept into a practical application under Prong Two of Step 2A of the Alice/Mayo Test as described in the 2019 Revised PEG.  Additionally, the combination of additional elements recited in the claims amounts to significantly more than the abstract idea under Step 2B of the Alice/Mayo Test as described in the 2019 Revised PEG. Therefore, the claims are directed to patent eligible subject matter.
For claim rejection under 35 USC 103, the closest prior arts relate to McDonald et al. (US. US20130191165A1 hereinafter McDonald) in view of Halevy et al. (US. 20040153440) and further in view of Zaleski et al. (US. 7895527B2 hereinafter Zaleski) and further in view of Mayaud (US. 20020042726). McDonald discloses managing medical data supplied by both a patient and by other members of a care team authorized by the patient to provide medical data to the database, the other members of the care team including at least one of a physician, a pharmacist, other health professional and a family member of the patient. Harvey discloses management of queries in a distributed environment that includes plurality of nodes interconnected through a communication network. Mayaud discloses prescription management system. However, the combined art does not disclose generate a graphical user interface to include at least a portion of the standardized structured medical data 
The closest NPL reference is Ref U (Towards the Development of an Interface Model for Information Visualization in Multiple Electronic Health Records). Ref U discloses electronic health records presented through visual analytic systems that could be easily interpreted by physicians for better understanding of a patient’s medical detail However, Ref U does not disclose generating the first window overlaid the timeline and generating a second geometric shape representing more events associated with the line of therapy.  
Claims 2-3, 5-14, 22 are dependent from claim 1 and are allowed as the same reason given above.  
Claims 15- 18 incorporate all the limitation of claims 1-3, 5-14 and are allowed for the same reasons given above. 

Claim 20 incorporates all the limitation of claims 1-3, 5-14, 22 and is allowed for the same reasons given above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HIEP V NGUYEN/           Primary Examiner, Art Unit 3686